UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4362


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FELIPE DE JESUS BERNAL-ADAME,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-cr-00310-BO-1)


Submitted:   February 10, 2011              Decided:    March 15, 2011


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Felipe      De     Jesus   Bernal-Adame       appeals          from   his

convictions and seventy-five month sentence entered pursuant to

his   guilty   plea    to     conspiracy    to     distribute      cocaine      and

possession of a firearm in furtherance of a drug trafficking

crime.    On   appeal,      Bernal-Adame    asserts    that    the   Government

breached his plea agreement by failing to inform the sentencing

court of the full extent of his cooperation with authorities.

We affirm.

          Because     Bernal-Adame    did    not    claim     in   the    district

court that the Government had breached the plea agreement, we

review for plain error.         Puckett v. United States, 129 S. Ct.

1423, 1428 (2009).       To prevail on his claim that resentencing is

required, Bernal-Adame must show that an error occurred, the

error was plain, the error affected his substantial rights, and

if not corrected, the error would seriously affect the fairness,

integrity, or public reputation of judicial proceedings.                    United

States v. Olano, 507 U.S. 725, 732 (1993).

          Here, the Government made no statements at sentencing

regarding Bernal-Adame’s assistance or lack thereof, * although



      *
       Although the Government asserts that it satisfied its
obligations   at   sentencing  by   describing   Bernal-Adame’s
debriefing process, the Government is mistaken.   In fact, the
Government made no statements whatsoever.       The statements
(Continued)
                                      2
the plea agreement clearly required that the Government inform

the court of the full extent of Bernal-Adame’s cooperation.                                  As

such, there was error, and it was plain.                        However, Bernal-Adame

must also show that the error affected his substantial rights

and    that    the    error       would   seriously         affect     the    fairness        of

judicial proceedings.              This, he has failed to do.                 Bernal-Adame

does    not    state       what    cooperation        he    provided,       and     there     is

nothing       in    the    record       which       suggests    that    the       Government

withheld any positive information.                      As such, he has failed to

show any non-speculative basis on which to conclude that the

district      court       would    have   imposed       a   lower     sentence       had     the

Government         outlined       Bernal-Adame’s        cooperation.           See       United

States v. Knight, 606 F.3d 171, 180 (4th Cir. 2010) (explaining

requirement        for     showing      that    an     error    affected       substantial

rights).           Therefore,      Bernal-Adame         cannot       show    that       he   was

prejudiced or, by extension, that there was plain error.

              Accordingly,         we   affirm       Bernal-Adame’s         sentence.        We

dispense       with       oral    argument      because        the    facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                     AFFIRMED



outlined in the Government’s brief referred to Bernal-Adame’s
co-defendant who was sentenced at the same time.



                                                3